Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/22 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1 -3, 7-12, 14-27,29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teyeb et al. (US 2014/0086138, Teyeb hereafter) in further view of Park et al. (US 2020/0252847, Park hereafter) in further view of Ly et al. (US 2018/0062781, Ly hereafter).

Regarding claim 1, Teyeb teaches A method of wireless communication of an integrated access and backhaul (IAB) node, comprising: 
receiving a configuration associated with physical cell identifier (PCI) management of a PCI of the IAB node (please refer to Fig. 2 and corresponding description, specifically, When an X2 interface is setup between the DeNB and the RN, the DeNB may include a list of neighbors and their PCIs. In addition (e.g., in case the RN is a mobile RN), the DeNB may include its immediate neighbors and the neighbors' neighbors in such list, paragraph 97); and
changing the PCI of the IAB node based on the configuration (Due to the distance between the DeNBs 203 and 201, the RN 206 cannot detect the DeNB 201 and vice versa. Hence, the RN 206 and the RN 204 may be assigned the same PCI. Due to its mobility, the RN 204 may change its location and enter the coverage area of the DeNB 203 and thus be in the vicinity of the RN 206. This results in a PCI confusion and/or collision that is resolved by reconfiguring and/or restarting either RN 204 or RN 206 with a different PCI, paragraph 94). Even though it can be derived from Teyeb that the PCI change is based on trigger event; however, does not specifically disclosed by Teyeb.
FIG. 12 is an example diagram of a random access procedure. One or more events may trigger a random access procedure, paragraph 289, 423, Fig. 12).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Park’s PCI event triggering with the system of Teyeb. One would be motivated to combine these teachings because it will provide proper and/or accurate PCI change based on the specific event(s); making the system more effective. However, does not specifically disclose prior to an event to trigger a physical cell identifier (PCI) change, a PCI change comprising one or more parameters.
	 Ly teaches prior to an event to trigger a physical cell identifier (PCI) change, and a PCI change comprising one or more parameters (the base station 210 may transmit the cell identifier of the serving cell 206 to the UE 202 prior to transmitting the PDCCH and/or PDSCH. In accordance with various aspects of the present disclosure, the cell identifier may be transmitted on a new channel, referred to herein as the Physical Cell Identification Channel (PCICH). In some examples, the PCICH may transmitted based on the occurrence of a trigger event detected at the base station 210. By way of example, but not limitation, as described above, the trigger event may include reception of a random access request from the UE 202, reception of user data traffic to be transmitted to the UE 202 and/or reception of a system information request from the UE 202, paragraph 60).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Ly’s PCI event triggering prior to the PCI change with the combined system of Teyeb and Park. One would be motivated to combine these teachings because it will provide proper and/or accurate PCI change determination before making the switch; making the PCI change more definitive/accurate. 

one of a mobility management entity (MME), an IAB donor, a stationary IAB node, a base station, or a related network entity (MME (paragraph 38), donor base station (paragraph 40), stationary relay nodes (paragraph 51)).

Regarding claim 3, The method of claim 1, Teyeb further teaches wherein the IAB node is a mobile IAB node or a stationary IAB node (stationary relay nodes, paragraph 51).

Regarding claim 7, The method of claim 1, Teyeb further teaches wherein the PCI change configuration includes triggering conditions for changing the PCI, and the IAB node changes the PCI upon atleast one of the triggering conditions being satisfied (as explained above in claim 1, when collision is detected then it will be changed to another PCI, paragraph 94).

Regarding claim 8, The method of claim 7, Teyeb further teaches wherein the triggering conditions comprise at least one of movement of the IAB node from a first region to a second region, expiration of a time period based on a configured periodicity, a detected PCI collision with another IAB node, or an indication that the PCI of the IAB node should be changed (PCI Collison, paragraph 94).

Regarding claim 9, The method of claim 1, Teyeb further teaches wherein the changing the PCI of the IAB node comprises selecting a new PCI for the IAB node, and the new PCI is selected from a set of PCIs allocated for both stationary IAB nodes and mobile IAB nodes within a particular region (as explained above in claim 1, the new PCI is selected when the collision is detected, paragraph 97, furthermore, it is understood that the fixed and mobile relay nodes within a cell, paragraph 21, Fig. 1).

as explained above in claim 1, the new PCI is selected when the collision is detected, paragraph 97, furthermore, it is understood that the fixed and mobile relay nodes within a cell, paragraph 21, Fig. 1).

Regarding claim 11, The method of claim 1, Teyeb further teaches further comprising moving from a first region to a second region, wherein the PCI change configuration is received in response to moving to the second region (as explained further in paragraph 58, for example the moving train and the coverage area).

Regarding claim 12, The method of claim 1, Teyeb further comprising detecting a PCI collision with a second IAB node, wherein the IAB node changes the PCI of the IAB node further based on the PCI collision with the second IAB node (Due to the distance between the DeNBs 203 and 201, the RN 206 cannot detect the DeNB 201 and vice versa. Hence, the RN 206 and the RN 204 may be assigned the same PCI. Due to its mobility, the RN 204 may change its location and enter the coverage area of the DeNB 203 and thus be in the vicinity of the RN 206. This results in a PCI confusion and/or collision that is resolved by reconfiguring and/or restarting either RN 204 or RN 206 with a different PCI, paragraph 94).

Regarding claim 14, The method of claim 1, Teyeb further comprising sending information to an IAB donor central unit (CU) indicating a changed PCI of the IAB node (processing unit of the relay units, as shown in Fig. 5 and as mentioned above how the PCI is changed, paragraph 94).

or a child IAB node (donor node, and parent node, paragraph 46, 40). 

Regarding claim 16, the apparatus substantially have same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 17, An apparatus for wireless communication at an integrated access and backhaul (IAB) node, comprising: a memory (memory, paragraph 85); and
at least one processor coupled to the memory (processing unit, Fig. 5) and configured to:
determine a configuration associated with physical cell identifier (PCI) management of a PCI of the IAB node (please refer to Fig. 2 and corresponding description, specifically, When an X2 interface is setup between the DeNB and the RN, the DeNB may include a list of neighbors and their PCIs. In addition (e.g., in case the RN is a mobile RN), the DeNB may include its immediate neighbors and the neighbors' neighbors in such list, paragraph 97); and
change the PCI of the IAB node based on the configuration (Due to the distance between the DeNBs 203 and 201, the RN 206 cannot detect the DeNB 201 and vice versa. Hence, the RN 206 and the RN 204 may be assigned the same PCI. Due to its mobility, the RN 204 may change its location and enter the coverage area of the DeNB 203 and thus be in the vicinity of the RN 206. This results in a PCI confusion and/or collision that is resolved by reconfiguring and/or restarting either RN 204 or RN 206 with a different PCI, paragraph 94). However, does not specifically disclose prior to an event to trigger a physical cell identifier (PCI) change, a PCI change comprising one or more parameters.
	 Ly teaches prior to an event to trigger a physical cell identifier (PCI) change, and a PCI change comprising one or more parameters (the base station 210 may transmit the cell identifier of the serving cell 206 to the UE 202 prior to transmitting the PDCCH and/or PDSCH. In accordance with various aspects of the present disclosure, the cell identifier may be transmitted on a new channel, referred to herein as the Physical Cell Identification Channel (PCICH). In some examples, the PCICH may transmitted based on the occurrence of a trigger event detected at the base station 210. By way of example, but not limitation, as described above, the trigger event may include reception of a random access request from the UE 202, reception of user data traffic to be transmitted to the UE 202 and/or reception of a system information request from the UE 202, paragraph 60).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Ly’s PCI event triggering prior to the PCI change with the combined system of Teyeb and Park. One would be motivated to combine these teachings because it will provide proper and/or accurate PCI change determination before making the switch; making the PCI change more definitive/accurate. 

Regarding claim 18, the apparatus substantially have same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 19, the apparatus substantially have same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 23, the apparatus substantially have same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 24, the apparatus substantially have same limitations as claim 8, thus the same rejection is applicable. 

Regarding claim 25, the apparatus substantially have same limitations as claim 9, thus the same rejection is applicable. 

Regarding claim 26, the apparatus substantially have same limitations as claim 10, thus the same rejection is applicable. 

Regarding claim 27, the apparatus substantially have same limitations as claim 11, thus the same rejection is applicable. 

Regarding claim 29, The apparatus of claim 17, wherein the at least one processor is further configured to send information to an IAB donor central unit (CU) indicating the changed PCI of the IAB node and to send the information indicating a changed PCI of the IAB node further to at least one of a parent IAB node or a child IAB node (processing unit of the relay units, as shown in Fig. 5 and as mentioned above how the PCI is changed, paragraph 94, donor node, and parent node, paragraph 46, 40).

Regarding claim 30, the apparatus substantially have same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 31, The method of claim 12, Teyeb further comprising: communicating with the second IAB node, in response to the PCI collision, to coordinate the PCI change of the IAB node or of the second IAB node (wherein the relay node is assigned at least one identification code such that collisions with identification codes of neighboring relay nodes or neighboring base stations are reduced, avoided or solved, Abstract).

7.	Claim 4 – 6, 20 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teyeb et al. (US 2014/0086138, Teyeb hereafter) in further view of Bahta et al. (US 2017/0006447).

Regarding claim 4, Teyeb teaches claim 1, however does not specifically disclose a flag.
	Bahta teaches wherein the PCI change configuration includes a flag indicating whether change of the PCI is enabled or disabled for the IAB node (as illustrated in example (6) above, the EARFCN has a value of 5230, the PCI has a value of 4, and the priority flag has a value of 1; and the the EARFCN has a value of 1350, the PCI has a value of 23, and the priority flag has a value of 2, understood that when one node is enabled; others are disabled). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Bhata’s flag enabling and/or disabling with the system of Teyeb. One would be motivated to combine these teachings because it can select the PCI with priority value; making the system more effective.


Regarding claim 5, Teyeb teaches The method of claim 1, 
Bahta further teaches wherein the PCI change configuration includes a set of allowed PCIs, and the IAB node changes the PCI of the IAB node by setting the PCI of the IAB node to one PCI in the set of allowed PCIs (as explained above, and as further shown in Fig. 5, number of PCI and priority, also refer to number of candidate cell attribute, paragraph 70).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Bhata’s allowed PCIs with the system of Teyeb. One would be motivated to combine these teachings because it can select the PCI with priority value; making the system more effective.

Regarding claim 6, Bahta further teaches wherein the PCI change configuration includes a random seed, and the IAB node selects the one PCI in the set of allowed PCIs based on the random seed (If multiple groupings exist with the same priority flag value, wireless device 150 may randomly select one of the groups from the list over another group(s), paragraph 39).

Regarding claim 20, the apparatus substantially have same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 21, the apparatus substantially have same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 22, the apparatus substantially have same limitations as claim 6, thus the same rejection is applicable. 
Allowable Subject Matter
8.	Claims 13, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632